PER CURIAM.
N.J.M. was adjudicated guilty of three counts of sexual battery on a child under twelve years of age by a person under eighteen years of age. He was not committed to a residential program but was, instead, placed on probation until his nineteenth birthday. Over objection, the trial court designated N.J.M. as a “serious or habitual juvenile offender” (SHO). On appeal, N.J.M. argues that section 985.47(1), Florida Statutes (2008), permits a SHO designation only when made in conjunction with a commitment to a residential facility. The State properly concedes error.
(1) CRITERIA — A ‘serious or habitual juvenile offender,’ for purposes of commitment to a residential facility and for purposes of records retention, means a child who has been found to have committed a delinquent act or a violation of law, in the case currently before the court, ...
§ 985.47(1), Fla. Stat. (2008) (emphasis added).
On remand, the trial court is directed to strike the SHO designation.
REVERSED and REMANDED.
TORPY, EVANDER and LAWSON, JJ., concur.